                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

    Case No.   LA CV18-04833 JAK (JPRx)                                           Date     October 15, 2018
    Title      Cheryl Anglim v. PPG Industries, Inc., et al.
	




    Present: The Honorable         JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Andrea Keifer                                                 Alex Joko
                    Deputy Clerk                                        Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                    Olesia Boulaev                                            Craig G. Staub


    Proceedings:          PLAINTIFF'S MOTION TO REMAND TO STATE COURT (DKT. 22)

The motion hearing is held with respect to Plaintiff’s Motion to Remand (the “Motion”). Counsel address
the Court. The Court takes the Motion UNDER SUBMISSION and a ruling will be issued.


IT IS SO ORDERED.




                                                                                                   :      13

                                                               Initials of Preparer   ak




                                                                                                       Page 1 of 1
	
